I take this opportunity to congratulate Mr. Theo-Ben
Gurirab on his election to the presidency of this session of
the General Assembly. I am confident that his vision and
energy will guide this session to a successful conclusion.
I also thank Mr. Didier Opertti, who led the fifty-third
session of the General Assembly with remarkable
distinction and efficiency. I commend Mr. Kofi Annan, the
esteemed Secretary-General of this Organization, of whom
the people of the Caribbean are particularly proud for his
vision and managerial skills as he heads the United Nations,
in precarious financial circumstances, responding to
increased demands with diminishing resources. I wish to
assure the Secretary-General of the continued support and
cooperation of the Government of Saint Vincent and the
Grenadines.
I join previous speakers in welcoming the Republic
of Kiribati, the Republic of Nauru and the Kingdom of
Tonga as new Members of the United Nations family.
Their membership strengthens the universal character of
our Organization.
I extend condolences to the families of the victims
of the earthquakes in Turkey, Greece and, more recently,
the Republic of China on Taiwan. I reiterate the
sentiments of sympathy already transmitted to the
Government and people of the Bahamas, a sister country
in the Caribbean Community, and to the United States of
America in relation to the devastation wrought by
Hurricane Floyd.
The fifty-fourth anniversary of the founding of the
United Nations, coming at the end of a century that has
seen war and destruction on the one hand and
unprecedented developments in science and technology on
the other, provides a timely opportunity to reflect on the
Organization's achievements, assess its continued
relevance in a radically changed environment and chart an
appropriate course of action for the future. Many
powerful forces believe that the United Nations has
perhaps outlived its usefulness and exists now only as the
world's most expensive debating club. Ministers of
Finance are presently convened in Washington, D.C., at
the annual meeting of the International Monetary Fund
and the World Bank Group. There, too, the opinion can
no doubt be heard that circumstances have now overtaken
the Bretton Woods institutions.
The big and powerful nations of the world can
afford to argue thus, but for small, vulnerable, developing
countries such as Saint Vincent and the Grenadines, these
institutions are important buffers in the interplay between
finance and politics in the international arena. The
operating budgets of many transnational corporations are
far greater than the national budgets of developing
countries such as mine, and we are painfully aware that
the international development agenda is controlled by
these corporations.
Despite the technological advances of the last decade
and the tremendous increase in worldwide commerce, the
benefits of globalization have not been evenly distributed
and it is abundantly clear that developing countries
continue to be marginalized. While we acknowledge and
25


respect the general thrust towards open markets,
competition and free trade, I must reiterate my country's
position regarding our vital trade in bananas. Even as we
move to diversify, improve quality and pursue alternative
strategies and options for development in tourism, financial
services and informatics, our economic survival and social
stability remain closely linked to the banana trade and the
income it provides for our farmers. Indeed, there is a strong
and persistent correlation between the rate of economic
growth and the performance of the industry. This is further
illustrated by the following facts: in Saint Vincent and the
Grenadines, the contribution of the banana industry to direct
employment is 40 per cent; in the Windward Islands as a
whole, banana export earnings account for over 50 per cent
of the gross domestic product; and windward Islands
exports account for only 1 per cent of the world trade in
bananas.
The imminent collapse of our major banana market
demonstrates just how powerless small developing States
continue to be against powerful countries and mega-
corporations. The disregard for our interests and, indeed,
our survival, by the United States of America, which does
not export a single hand of bananas, is truly inexplicable.
The inevitable consequences of this stance will be economic
and social dislocation, manifested in increased
unemployment, impoverishment for our farmers, crime and
the erosion of basic human rights and dignity.
The iniquitous and restrictive immigration policies of
certain developed countries have served only to exacerbate
the social disintegration of our societies, which are already
under severe stress.
If small developing economies are to be able to attract
investment, expand production, improve product quality and
meet standards — in short, compete effectively and grasp
the opportunities presented in the World Trade Organization
agreements — it is imperative that recognition should be
given to their need for support and for adequate transitional
periods to fully liberalized world trade, which should apply
also to the banana trade.
As a corollary to our overall economic development
strategy, the Government of Saint Vincent and the
Grenadines continues to explore, with the assistance of
friendly nations, options for enhanced airport development
on mainland Saint Vincent. The requirements for
agricultural and economic diversification make this
endeavour even more urgent.
We are exceptionally grateful to the European Union
for the support which it is continuing to give to ensure
our survival, even in the face of threats to its own
economic prosperity. Saint Vincent and the Grenadines is
involved, with other members of the Caribbean
Community (CARICOM), in a fundamental process of
deepening regional integration through the establishment
of a single market and economy by 2001. We are taking
important steps to facilitate the free movement of goods,
services, capital and people in the countries of the
Community. We are doing this at a time when the
momentum of trade liberalization and economic
globalization has never been greater.
The region is also committed to the establishment of
the Free Trade Area of the Americas by 2004.
CARICOM has established regional negotiating
machinery to coordinate the region's participation in
external trade negotiations, including the Seattle Round of
multinational trade negotiations.
Saint Vincent and the Grenadines is resolute in its
opposition to the international trade in drugs. To this end,
my Government is moving bilaterally and with member
countries of the Organization of Eastern Caribbean States
and CARICOM, to establish agreements with third
countries on mutual assistance in criminal matters. The
Government of Saint Vincent and the Grenadines,
recognizing its own limitations in confronting the
enormous power and resources of drug traffickers, has
signed a “ship rider” agreement that gives authority to
pursue such criminals in the territorial waters of our
archipelagic State.
Governments in the small developing countries of
the Caribbean pay a high political price for cooperating
with the developed countries in the fight against drugs.
There were loud protests from certain sections of the
population against the Government when the security
forces of Saint Vincent and the Grenadines, in
collaboration with the Regional Security Service and
contingents from other friendly countries, launched an
eradication campaign in our mountainous interior: they
questioned the Government's cooperation at a time when
access for bananas and other products from the Caribbean
to the European market was being challenged.
My Government will continue to honour its
commitments under all international agreements to which
we are signatory. We have enacted appropriate stringent
measures in our financial regulations to ensure that
proceeds from the illicit drug trade are not laundered in
26


our financial system. The efforts of economically vulnerable
countries such as ours in combatting the scourge of drugs
must be recognized and supported by the international
community in general, and by traditionally friendly
countries in particular.
Our countries do not wish to be forced out of the
world trade in legitimate products, causing our peoples to
turn in desperation to trafficking in illegal products. In
Saint Vincent and the Grenadines and in other countries
members of the Caribbean Community (CARICOM), we
believe in stability based on a solid foundation of
democracy, respect for human rights and the creation of
economic and other opportunities for the development of
our peoples. CARICOM has built an outstanding record in
this regard. The recent mission to Haiti headed by our own
Prime Minister, The Right Honourable Sir James Mitchell,
to examine that country's readiness to conduct general
elections, is another example of CARICOM's commitment
to those principles.
Saint Vincent and the Grenadines places very high
priority on education, training and human-resource
development. These are a very important part of the
declaration of principles adopted by the leaders of the 34
countries of the western hemisphere at the second Summit
of the Americas, held at Santiago, Chile, in 1998.
I take this opportunity to reiterate the gratitude of the
Government and the people of Saint Vincent and the
Grenadines to the Government and the people of Cuba,
which despite their difficult economic circumstances,
caused by the continuing trade embargo against that
Caribbean country, have offered numerous scholarships to
the young people of Saint Vincent and the Grenadines.
Saint Vincent and the Grenadines places great value on this
unmistakable act of friendship and assistance.
Small island developing States such as Saint Vincent
and the Grenadines attach great importance to such issues
as the integrity of our coastal and marine resources, solid-
waste management and natural-disaster preparedness,
because we are conscious of the negative repercussions that
can result if effective measures are not put in place. We run
the risk of damaging our fragile ecosystems to the
detriment of development and tourism, and moreover
compromising their sustainable use and enjoyment by future
generations. It is for that reason that CARICOM condemns
in the strongest terms the shipment of hazardous material
through the territorial waters of the Caribbean countries.
Without the benefit of scientific proof of the origins and
reasons for the recent fish kill in our waters, there is cause
for serious concern; investigation in this regard is
ongoing. Saint Vincent and the Grenadines shares the
concerns expressed by other small island developing
States and strongly supports the adoption of a draft
resolution on small island developing States recognizing
the Caribbean Sea as a special area in the context of
sustainable development.
The vulnerability of small States has been made
more acute because of lack of capacity, declining aid
flows, graduation from concessionary financing, the
disappearance of trade preferences, and a lack of
competitiveness. The implementation of the Barbados
Programme of Action for the Sustainable Development of
Small Island Developing States is therefore imperative for
our survival.
My delegation fully supports the efforts of the
international community in addressing the conflicts in
Kosovo and in East Timor. We look forward to lasting
peace and stability in those areas.
Saint Vincent and the Grenadines also applauds the
efforts and commitment of Prime Minister Barak of Israel
and Chairman Arafat of the Palestine Liberation
Organization to bring peace and security to the people of
their region.
A draft resolution on the readmission to this body of
the Republic of China on Taiwan was once again
defeated. Saint Vincent and the Grenadines, however,
strongly supports the aspiration of those 21 million people
to exercise their right to share and participate in the
activities of this community of nations.
My country has consistently expressed its views in
relation to reform of the United Nations in general and of
the Security Council in particular. I will not revisit them
now, but I wish to reiterate that Saint Vincent and the
Grenadines strongly favours reform of the United Nations
to give more equitable consideration to the concerns of
the majority of countries comprising the General
Assembly. Let us remodel it along more democratic lines
to address the realities of the world today.
As we approach the new millennium, my delegation
would like to urge all Member States to demonstrate their
unwavering support for the goals and ideals enshrined in
the Charter of the United Nations: peace, security, human
rights, fundamental freedoms, international cooperation,
and development for all mankind.
27






